Filed 7/28/21 White v. Medical Board of Cal. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 JAMES GREGORY WHITE,                                                                          C092074

                    Plaintiff and Appellant,                                        (Super. Ct. No. 193760)

           v.

 MEDICAL BOARD OF CALIFORNIA,

                    Defendant and Respondent.




         Plaintiff James Gregory White sought a declaratory judgment to excuse himself
from complying with the requirement to provide two letters of recommendation when
petitioning for reinstatement of his medical license. Defendant Medical Board of
California (the Board) demurred. The trial court sustained the demurrer without leave to
amend. White appeals in propria persona and we affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         White surrendered his license to practice medicine under a settlement with the
Board. After three years, he submitted part of a petition for reinstatement. White’s

                                                             1
petition did not contain two letters of recommendation from a physician or surgeon as
required by Business and Professions Code section 2307, subdivision (c). Instead, White
submitted a “Statement in Lieu of the Two-Letters Requirement and Objection Thereto”
along with his petition. The Board informed White two letters were needed, declined to
consider the petition until it was complete, and returned the petition by mail. White
sought a declaratory judgment that he was excused from complying with the two-letter
requirement because it was impossible for him to comply. He alleged he could not
comply because there were not two physicians or surgeons with personal knowledge of
his activities since surrendering his license. The Board demurred, arguing White had
failed to exhaust his administrative remedies because he never filed a proper petition and
it was never denied by the Board. The trial court sustained the demurrer without leave to
amend, finding White failed to state a claim, failed to exhaust his administrative
remedies, the case was not ripe for review, and no amendment to the complaint could
cure it.
       White appeals.
                                       DISCUSSION
                                              I
                    The Trial Court Properly Sustained The Demurrer
       White argues the trial court erred by sustaining the demurrer because he exhausted
his administrative remedies, his claims are ripe for review, the two-letter requirement is
unconstitutional, and he was excused from complying with the petition process because it
was impossible for him to submit two letters of recommendation. We disagree.
       “The function of a demurrer is to test the sufficiency of the complaint by raising
questions of law. We give the complaint a reasonable interpretation and read it as a
whole with all parts considered in their context. A general demurrer admits the truth of
all material factual allegations. We are not concerned with the plaintiff's ability to prove
the allegations or with any possible difficulties in making such proof. We are not bound

                                              2
by the construction placed by the trial court on the pleadings; instead, we make our own
independent judgment.” (Scholes v. Lambirth Trucking Co. (2017) 10 Cal.App.5th 590,
595.)
        White’s first argument is that he exhausted his administrative remedies as shown
by the Board’s refusal to consider and return of his petition. Not so. “A party must
exhaust its administrative remedies before it seeks judicial review. An administrative
remedy is exhausted only upon termination of all available administrative review
procedures. [Citations.] ‘ “The exhaustion doctrine is principally grounded on concerns
favoring administrative autonomy (i.e., courts should not interfere with an agency
determination until the agency has reached a final decision) and judicial efficiency (i.e.,
overworked courts should decline to intervene in an administrative dispute unless
absolutely necessary).” ’ ” (AIDS Healthcare Foundation v. State Dept. of Health Care
Services (2015) 241 Cal.App.4th 1327, 1337.)
        White acknowledges he did not submit two letters of recommendation and thus
failed to comply with the requirements of Business and Professions Code section 2307
for completing the administrative process. Further, it is not reasonable under the facts to
conclude the petition was denied where the Board informed White it could not consider
the petition without the required letters and he failed to provide them. Until the Board
has received a complete petition and reached a decision, White has not exhausted his
administrative remedies. White has alleged no facts to show he submitted a completed
petition. Accordingly, White cannot show he has exhausted his administrative remedies.
        White’s next argument seeks to show the case was ripe for review by the trial
court. In determining whether a case is ripe, the court will consider whether the issues
are sufficiently definite and the degree of hardship felt by the parties absent a
determination. (Pacific Legal Foundation v. California Coastal Com. (1982) 33 Cal.3d
158, 171-172.) For the same reasons the allegations failed to show exhaustion, they
failed to show White’s petition was denied, such that the facts underlying the Board’s

                                              3
alleged denial are “sufficiently congealed to permit an intelligent and useful decision to
be made.” (California Water & Telephone Co. v. County of Los Angeles (1967) 253
Cal.App.2d 16, 22.) Indeed, there are no reasons provided by the Board supporting an
alleged denial for us to review, especially in light of the fact that White failed to present
to the Board the constitutional claim he attempted to present to the trial court and on
appeal. Thus, White’s case is not ripe for review.
       White also asserts subdivision (c) of Business and Professions Code section 2307
is unconstitutional. White provides no argument or authority for this contention. He
merely states he generally challenged the validity of the statute and was not provided an
opportunity to explain the constitutional violation. He does not attempt to explain the
violation now. “When an appellant fails to raise a point, or asserts it but fails to support it
with reasoned argument and citations to authority, we treat the point as [forfeited].”
(Badie v. Bank of America (1998) 67 Cal.App.4th 779, 784.) Given White’s briefing
failures, he has forfeited his constitutional argument on appeal.
       Finally, White argues he is excused from completing the petition process because
it is impossible for him to do so. “[I]mpossibility of compliance can render a statutory
mandate ‘inoperative’ in a particular instance insofar as it is apparent that ‘the Legislature
did not intend to include’ that instance within the ambit of the statutory mandate.”
(National Shooting Sports Foundation, Inc. v. State (2018) 5 Cal.5th 428, 435.)
“Impossibility means not only strict impossibility but also impracticability because of
extreme and unreasonable difficulty, expense, injury or loss involved.” (Board of
Supervisors v. McMahon (1990) 219 Cal.App.3d 286, 300.) White has not alleged that


he cannot acquaint himself with other physicians or surgeons so they may recommend his
reinstatement, only that he has not. He has further not alleged strict impossibility, i.e.,
that he can never provide letters of recommendation as required. Nor has he alleged
impracticability. Though he states the requirement “works a grave injustice,” he

                                              4
mentions only that he has chosen not to socialize with other physicians or surgeons
during the last three years. Thus, he cannot show he is entitled to be excused from
compliance.
                                              II
            It Was Proper To Sustain The Demurrer Without Leave To Amend
       White argues the trial court erred in finding he could not cure the defects of his
complaint. We disagree. “We review the trial court’s decision denying leave to amend
for abuse of discretion.” (Olson v. Hornbrook Community Services Dist. (2019) 33
Cal.App.5th 502, 516.) “Where the trial court sustains the demurrer without leave to
amend, we must decide whether there is a reasonable possibility the plaintiff can cure the
defect with an amendment. If we find that an amendment could cure the defect, we must
find the court abused its discretion and reverse. If not, the court has not abused its
discretion. The plaintiff bears the burden of proving an amendment would cure the
defect.” (Scholes v. Lambirth Trucking Co., supra, 10 Cal.App.5th at p. 595.) Plaintiff
has not presented what amendment he could make that would cure the deficiencies of his
complaint. Accordingly, we fail to see how any amendment would cure the complaint.1


                                      DISPOSITION
       The judgment is affirmed. The parties shall bear their own costs on appeal. (Cal.
Rule of Court, rule 8.278(a)(5).)


                                                   /s/

                                                   Robie, Acting P. J.



1      White argues he should have been given leave to submit a completed petition.
Neither the trial court’s determination nor this decision prevents White from completing
the petitioning process with the Board.

                                              5
We concur:



/s/
Hoch, J.



/s/
Renner, J.




             6